CAUSE NO. _ _ _ _ _ __
                         COURT OF CRIMINAL APPEALS
                                   AUSTIN, TEXAS




ARMANDO SIMON,                         §       WRIT OF HABEAS CORPUS
Petitioner, prose, in forma pauperis   §       FROM THE 290th DISTRICT
                                       §       BEXAR COUNTY, TEXAS
STATE OF TEXAS,                        §       TRIAL COURT CAUSE#
Respondent                             §       2010-CR-2132


                                                                    RECEIVED JN
                                                              COURT m: ~RIMIN4.1_ .o.~~EALS

                                                                     MAR 27 2015 ~(/,
                              BRIEF FOR PETITIONER
                                                                  Abel Acosta, Clerk




                                                ORAL ARGUMENT REQUESTED


                                                                        RECEIVED IN
                                                                 COURT OF CRIMINAL APPEALS

                                                                       APR 0 9· 2015   GVr
                                                                   ADci Acosta, Clerk
                                           1
                                TABLE OF CONTENTS



Cases and documents cited                                            3

Brief facts of the case up to and including the trial                6

Brief facts of the case subsequent to trial                          7

Issues presented in this writ of habeas corpus                       11

Arguments                                                            12

        1) Wrong case was prosecuted                                 12

       2) Voi Dire                                                   13

       3) Grand Jury                                                 13

       4) Mistrial                                                   14

        5) Questionnaire                                             15

       6) Peijured testimony by Tina Hernandez                       16

       7) Destruction of exculpatory evidence & peijury by Curtis

            Hermosillo                                               16

        8) Overbreadth doctrine                                      18

       9) The law is un-Constitutional                               21

        10) Insufficiency of evidence                                22

        11) Bill of attainder                                        26

        12) Conditions of probation & parole are un-Constitutional   28

        13) Cruel and ·unusual punishment                            34

Conclusion                                                           37

Appendix                                                             41


                                               2
                        CASES & DOCUMENTS CITED



Barnett, Randy. "The Ninth Amendment: It Means What It Says," Texas Law Review, 85,

       2006.

Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194.

Carr v. US. 560 U.S. 438, 130 S. Ct. 2229

Carson v. Gomez, 14 S.W.3d 778, rehearing overruled, review denied, certiorari denied

       121 S. Ct. 807, 531 U.S. 1088, 148 LeD 2d 693.

Coleman v. Thompson, 501 U.S. 722, 111 s. Ct. 2546.

Doctor v. Walters, C.A. (Pa) 1996, F.3d 675.

Doe v. Menefee, 391 F.3d 147.

Fleming v. Nestor, 363 U.S. 603, 80S. Ct. 1367.

Green v. State, 350 S.W.3d 617 (Tex.Crim.App-Houst. [14th Dist], 2011, pet refd.

Greene v. Massey, 437 U.S. 19,98 S .Ct. 2151.

Hamilton, Alexander, The Federalist Papers #84, Mentor Books, 1961.

Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 61 LeD. 2d 560.

Johnson v. State, 672 S.W.2d 621

Levenson, Jill & Cotter, Leo. (2005) The impact of sex offender residence restrictions:

       1,000 feet from danger or one step from absurd? International Journal of

       Offender Therapy and Comparative Criminology, 49, 168-178.

Levenson, Jill & Hem, Andrea. (2007) Sex offender restrictions: unintended

       consequences and community reentry. Justice Research and Policy, 9, 59-73.

Levenson, Jill & Tewksbury, Richard. (2007) Collateral damage: family members of


                                            3
       registered sex offenders. American Journal of Criminal Justice, 34, 54-68.

Leonard v. State, 385 S.W.3d 570

Marcum v. State, 983 S.W.2d 762

Murray v. Carrie,r 477 U.S. 478,496, 106 S. Ct. 2649

Plutarch, Lives

Pride, Mary. The Child Abuse Industry, Crossway Books, 1986

Reynolds v. US. 132 S. Ct. 975

Saldana v. State, 70 S.W.3d 873

Simpson v. State, 772 S.W.2d 276

Simon v. State, 2014 WL 129635

Simon v. State, WL 2012, 4900916

Smith v. Doe, 538 U.S. 84, 123 S. Ct. 1140

Tamez v. State, 534 S.W.2d 686

Tex. Code Crim. Pro. 62.055

US. v. Comstock, 560 U.S. 126,130 S. Ct. 1949

US. v. Kebodeaux, 133 S. Ct. 2496.

U S. v. Mills, 959 F.2d 516




                                             4
                          WRIT OF HABEAS CORPUS



       NOW COMES ARMANDO SIMON, acting prose, was convicted in 2011 for

Failure to Register a Change of Address, after a jury trial, and would show that the

verdict, sentencing, and conditions of his probation are unconstitutional, and,

consequently, prays for relief from the Courts and asks for an Evidentiary Hearing. In it,

he hopes to be able to prove that one of the key witnesses committed perjury.

       This court has jurisdiction to entertain this Writ under Article 11.072 of the Texas

Code of Criminal Procedure. According to the Code of Criminal Procedure 11.14 (1 ),

Petitioner has his liberty restrained, and in 11.21 is the subject of coercive measures, and

11.22 is under control and restraint. This is true even if he is not on probation, parole,

and/or discharges his sentence. Additionally, retaining this conviction would categorize

him as a habitual criminal and would furthermore subject him to the rule of "3 strikes,

you're out."



BRIEF FACTS OF THE CASE UP TO AND INCLUDING THE TRIAL



       Petitioner was renting a house from Tina Hernandez, who was living in Amarillo.

In November 2009, Petitioner and wife separate due to the stress of being harassed by

neighbors and unable to find steady employment both because of his status as a registered

sex offender. In the same month, Hernandez orders the Petitioner to leave by the end of

the month because she is moving back in. Petitioner finds no place that will admit him

because of his labeled status as a "sex offender" (which is a misnomer because it implies


                                             5
that the Petitioner in presently acting out as such). After she moves into the house in late

November with Simon living now in one of the rooms, the hostility becomes so intolerant

because of money owed her that Petitioner either sleeps in his car in the driveway in

order to comply with the law 4RR47, 50, since there is no requirement that a person must

sleep in a particular area of the property 3RR60, or sleeps in a nearby business parking

lot as he tries to find a residence. On December 3, he contacts Officer Allen that he is

going to move 3RR65-66, but has not yet found a place to do so. Tina Hernandez, on her

own initiative, contacts Mr. Allen claiming that Simon moved away weeks before.

       Petitioner at the time is separated from his wife [see item #1]; she asks him to

babysit the children for a couple of days while she is away on work [see item #2] for a

three days 4RR9-12. He does so. On the first morning, on his way to dropping off his

children at school, he is stopped on a routine traffic stop and extensively and belligerently

interrogated by the officer who is convinced, upon running a background check, that he is

in the process of kidnapping children; the children are scared by his demeanor and when

they finally calm down to verify their identity, he is free to go; Simon is arrested that

night, at the children's home. 4RR68-69

       In 1985, Armando Simon was convicted of Sexual Assault; this was his only

felony conviction until the present case. Petitioner was indicted on February 25, 2010

with failure to Register a Change of Address in cause number 2010-CR-2132. Petitioner

rejected nearly a dozen offers of probation from the prosecution in exchange for a guilty

plea and instead elected to represent himself at his trial. Although the case was tried in

the 290th District Court, Judge Melisa Skinner's Court, the case was presided over by

visiting Judge Pat Priest. On October 19, 2011 the jury convicted Petitioner. On the same



                                             6
day, Judge Priest assessed punishment at 2 years in the Texas Department of Criminal

Justice, but the sentence was probated for a period of 10 years. 4RR96-97.



BRIEF FACTS OF THE CASE SUBSEQUENT TO TRIAL



       An appeal was prepared and submitted on April 3, 2012, by a Court appointed

attorney; it is important to note that said attorney refused to include various issues that

Petitioner strongly felt were crucial to the case and which are included herein,

concentrating instead on the insufficiency of evidence, because she claimed the Court

would not be able to concentrate on too many grounds, or, because they were

inapplicable for an appeal; nonetheless, they could have been, and are, of relevance in a

writ ofhabeas corpus. No. 04-11-00783-CR [see Secondary Appendix]

       The 4th court of Appeals denied the appeal, Simon v. State WL 2012, 4900916.

During the appeal process, Defendant did not report to the probation bureaucracy. Upon

receiving notice that the 4th Court had denied the appeal, Defendant decided to continue

to the next step with a Petition for discretionary Review (PDR), carried out pro se, filed

on November 6, 2012 with the Court of Criminal Appeals. On February 12, 2013, the

PDR was denied in cause 1599-12, notification arriving in a white card. Upon receiving

the said white card, Petitioner immediately reported to the probation bureaucracy, which

typically had no record of the matter but which put him right away in probation status,

with minor restrictions.

       On, or about March 1, 2013 Petitioner received a visit from his probation officer

and disagreements ensued, which resulted in having additional, harsh, conditions added



                                            7
on by the Court after a report was filed, said report Petitioner was not privy to. One of

them was to attend sex offender counseling sessions conducted by a policeman. Petitioner

did not do so, was arrested on or about April4 and his probation revoked on or about the

24th of April.

        Meantime, Petitioner had filed an Article 11.072 Writ of Habeas Corpus with the

trial court on March 12, 2013, citing the conditions of community supervision as well as

errors in the trial itself. On May 31, 2013 the Court denied the writ on the basis that

Petitioner had filed it prior to the mandate (04-11-00783-CR) from the Court of Appeals

issuing its mandate on March 19, which the Court itself admitted was a legal technicality.

        Thereupon, Petitioner filed a 2254 Writ of Habeas Corpus with the U.S. District

Court on June 28, 2013. A year later, the Court denied the writ, agreeing with the State

counsel that exhaustion of State remedies had not occurred; in doing so, the Court

ignored Petitioner's rejoinder that doing so would have been a fruitless endeavor since

the higher State Courts would have agreed that the writ had been filed a few days too

early, prior to the mandate (04-11-00783-CR) being issued, and time was ticking. The

Court also ignored Petitioner's pointing out that, comity notwithstanding, according to

Doctor v. Walters C.A. (Pa) 1996, F.3d 675 and Murray v. Carrier 477 U.S. 478, 496,

106 S. Ct. 2649, an exception can be made in order to avoid a miscarriage of justice, or,

when going back to the State level would be fruitless, thereby avoiding a bureaucratic

mentality. Petitioner had also pointed out that going back to square one would be

tantamount to putting him in the role of Sisyphus. Nonetheless, the Court denied the writ

and, in disgust, Petitioner allowed the deadline to elapse before appealing to the U.S. 5th

Circuit Court.



                                             8
       However, to make this case even more convoluted, on January 28, 2014,

Petitioner, who was in county jail at the time, was placed on parole even though his

appeal on the revocation of his probation was still pending Simon v. State, 2014 WL
129635; this parole status ceased in May while Petitioner awaited the 4th Court of

Appeals decision on the revocation. On July 30, 2014 the Court of Appeals vacated the

revocation of probation on the basis that the judge had abused its discretion. Petitioner

had filed a writ of habeas corpus on September 24, 2014. The next day, Petitioner was

placed on community supervision with restrictions against his religion being placed [item

# 16]. The writ was denied on October 9 because it was filed prior to the mandate being

issued and received by the Court. Petitioner once more filed the writ of habeas corpus on

December 4, 2014 to begin the process all over again. On March 4, 2015, to absolutely no

one's surprise the writ was denied.

       Whereupon Petitioner files this writ of habeas corpus with the 4th Court of

Appeals to begin the process. All over again. All evidence cited in the present writ is on

record with the trial court in the previous writ. Petitioner cannot produce copies of the

evidence, and, of multiple copies of this writ due to dire financial reasons. Additionally,

two items have recently come into his possession (after being lost) which will be relevant

to this matter and are appended in Secondary Appendix, attached herein.




                                            9
              ISSUES PRESENTED IN THIS WRIT OF HABEAS CORPUS



#1 The Wrong Case was Prosecuted

#2 Voi Dire

#3 Grand Jury

#4 Mistrial

#5 Questionnaire

#6 Perjured testimony by Tina Hernandez

#7 Destruction of exculpatory evidence & perjury by Curtis Hermosillo

#8 Overbreadth

#9 The law is un-Constitutional

#10 Sufficiency of Evidence

# 11 Bill of Attainder

#12 Conditions of probation & parole are unconstitutional

# 13 Cruel and unusual punishment




                                           10
                                    ARGUMENTS



#1 WRONG CASE WAS PROSECUTED



       The trial took place for case 2009-CR-7309. 2RR4 This case is case 2010-CR-

2132. As bizarre as it may seem, Petitioner was incarcerated for a crime that he did not

commit, and has served time for a trial that never took place.

       The scheduled trial was for case 2009-CR-7309. However, the witnesses,

evidence, circumstances, and testimony were all irrelevant to that case, but, they were

relevant to case 2010-CR-2132. Then, about two days after the end of the trial the State

compounded its blunder by dropping case 2009-CR-7309 for lack of evidence [see item

#3]. To cap it all off, all further legal proceedings have taken place for case #20110-CR-

2132 (including this writ) as if it had originally gone to trial. The 14th Amendment to

the United States Constitution states, in part: "No State shall make or enforce any law

which shall abridge the privileges or immunities of citizens of the United States; nor shall

any State deprive any person of life, liberty, or property, without due process of law." As

well as the 5th Amendment: "nor shall any person be subject for the same offence to be

twice put in jeopardy of life or limb; nor shall be compelled in any criminal case to be a

witness against himself, nor be deprived of life, liberty, or property, without due process

of law."

       Is this a legal technicality? Of course it is. But so was ruling against Petitioner's

original writ of habeas corpus by the trial Court, and the Federal District Court, legal

technicalities. For that matter---assuming for the sake of argument---that Petitioner did


                                             11
indeed move and not report a change of address for a couple of weeks, that too would

have been a legal technicality. So this is not a matter of De minimis non curat lex (the law

does not concern itself with trifles).



#2 VOIDIRE



        Granted that both sides in a trial have peremptory challenges to picking jurors.

However, if one goes along with the basic premise that a defendant is innocent until

proven guilty, a concept which is endemic in every international legal edifice, then the

prosecutor should not have the power to strike out potential jurors simply because that

juror is well educated, or has voiced that he/she thinks the Defendant is innocent, etc. A

prosecutor should be severely restricted as to the reasons for striking a juror (such as any

relationship to the Defendant), and, should be forbidden from asking questions which are

of a "fishing expedition" in nature in order to ascertain a juror's state of mind. This

violates due process. Examples of this can be found in the present case. 2RR22-81

        The jurors which demonstrated a consideration that the Defendant was innocent,

or, any kind of education above high school, or for that matter, any degree of rationality,

were struck off by the prosecutor.



#3 GRAND JURY

        The Founding Fathers realized that being accused of a crime and having to go

through a trial was a traumatic event. Hence, they came up with the concept of the Grand

Jury in order to determine first if the evidence warranted a trial. This is not just some



                                             12
armchair speculation. Individuals have committed suicide when formally accused of a

crime even though they were innocent.

       It is also a fact that individuals have been held in custody for over a year, pending

trial, whereupon they are finally released---after losing their jobs and/or families---for

lack of evidence. In these instances, the prosecutor was playing a game of "chicken,"

hoping that the innocent person would plead to a minor sentence, such as probation even

though there was no evidence against that defendant, i.e., he was innocent. Petitioner met

several while incarcerated who were in jail for nearly a year but since they would not

"crack," and there was no evidence against them, they were finally released.

        The concept of the Grand Jury has been perverted by prosecutors. Almost always,

it has been relegated to being a rubber stamp. In the rare instances wherein a Grand Jury

has gone against the wishes of the prosecutor, the latter has simply convened another

Grand Jury which would give a true bill.

       The Grand Jury that oversaw the presentation of the evidence against the

Defendant should have had an independent advocate to argue, if ever so briefly, why a

trial should not take place.

        The above problem with Grand Juries violates the    5th   Amendment to the United

States Constitution.



#4MISTRIAL

        A motion for a mistrial was denied by the Court when the Defendant objected to

both the Prosecutor and Hermosillo mentioning details of the original offence that had

occurred 27 years prior, contrary to the Court's order on August 12, 2011. This order was



                                            13
a result of a Motion for Limine asking the Court to eliminate all mention of that offense

by either the Prosecutor or any of his witnesses. The motion was denied, the Court

remarking that to do so, the law would be effectively nullified; the Court did order to

restrict the Prosecution from mentioning details, such as the age of the complainant ( 16

y/o) in order to ensure a fair trial. The Court denied the Motion for Mistrial on the

grounds that the same information was deliberately introduced by stealth by the

prosecutor earlier in a document, and the Defense had not objected then, since the age

had not been voiced. 3RR79-80 However, said record was never viewed by the jury.



#5 QUESTIONNAIRE



       A motion introduced to the Court by the Defendant, prior to the trial beginning, to

administer a questionnaire to the voi dire candidates was denied. The Court stated that a

questionnaire was appropriate only for capital cases, and, that some of the questions'

answers were readily available from the card that the voi dire candidates were to fill out.

2RR11-12

       However, what the Court failed to appreciate is that verbally answering some of

the questions would evoke a negative emotional reaction, since this trial indirectly

involved a sexual offence. Sex offences are universally acknowledged to evoke a

negative, visceral response. This negative emotion would then become emotional

contagion and would contaminate the jury pool prior to the trial even starting. This could

be, and was, exploited by the prosecution for prosecuting the case from the very




                                            14
beginning, which is what happened. 2RR22-81 In one such instance, a female juror who

had herself been the victim of sexual assault began to cry loudly. 2RR95

       In addition, experimental evidence exists that actual viewpoints may be admitted

in the privacy of a paper and pencil questionnaire what would not be voiced in public.



#6 PERJURED TESTIMONY BY TINA HERNANDEZ



       The Defendant's star witness was a sociopath named Tina Miranda, aka Tina

Hernandez, aka Tyna Holmes, aka Tina Ornelas, Tina Wilkins. A habitual, incorrigible

criminal, she has had convictions for shoplifting, theft of state property, bounced checks

4RR36 and murder 3RR120-123. She described the butchering of her husband as simply

"domestic violence." At the time of her testimony, she had been charged with theft of

elderly ($120,000), for which she subsequently pled guilty and received probation by

Judge Angus (who is presently under investigation for taking bribes). During her cross-

examination, she denied having shoplifted, in spite of her official criminal record, thereby

committing perjury. 3RR121-122 She denied being vindictive towards the Defendant, yet

simultaneously admitted that the Defendant owed her money and had greatly

inconvenienced her. 3RR125-126



#7 DESTRUCTION OF EXCULPATORY EVIDENCE & PERJURY BY CURTIS

       HERMOSILLO

       During Defendant's opening statement, Defendant pointed out that officer Curtis

Hermosillo, the patrol officer who stopped the Defendant when he was taking his



                                             15
children to their school, was scheduled to testify and that Defendant was eagerly awaiting

the opportunity because days after bonding out he had contacted the chief of the Live

Oak Police Department 15RR16-17. In that letter, Defendant asked the chief to preserve

the tape of the incident with Hermosillo for the future trial, since it clearly showed that

the officer's subsequent report of Defendant admitting to living in Live Oak was a lie, in

so far as it has Defendant repeatedly informed the officer that he was homeless 6RR66. It

also showed the officer to have been extremely belligerent and obsessed with the idea

that the children that he was taking to school (his biological children) were actually

abductees who did not know him.

       Hermosillo was called to the witness stand by the Prosecution. To the Defendant's

astonishment, it was the Prosecution who first raised the issue of the tape. Hermosillo

said that the tape had mysteriously malfunctioned, and had malfunctioned in only that

period of time involving the incident, not before, not after. 3RR76-77 Throughout, the

witness' body language was unusual during testimony, sporting a Cheshire-cat grin from

ear to ear that never left his face. 4RR67-68

       Defendant subsequently called to the stand the abovementioned police chief, who

confirmed having -received the letter [see item # 4] requesting the preservation of the

tape.3RR165-170 Obviously, the Defendant would not have made this request if the tape

corroborated Hermosillo's testimony; it would have been damning. Additionally, a letter

of complaint sent to the Live Oak Police Department by the complainant was responded

to, wherein Lt. Malone cites the precise time (in seconds) that the incident took place,

which would strongly indicate that he was timing the video for that much accuracy [see

Second Appendix].



                                                16
       The destruction of exculpatory evidence is a long-standing, cherished, tradition

among both prosecutors and law enforcement personnel and we have in this case a prime

example. It is a patently obvious conclusion that the tape was erased in order to achieve a

conviction of the Defendant. Only someone who is determined to confirm the

Defendant's conviction could possibly conclude otherwise, and, it speaks volumes of

how contaminated had the jury's mind become that something so obvious was ignored.



#8 THE OVERBREADTH DOCTRINE



       The law, as it now stands, is one size fits all. "Sex offender" is not only a

misnomer in that it implies that the recipient of this label is actively engaging in sexual

perversions, but it is an absurd catchall term. No practical differentiations are made for

the different types of behaviors that fall under this catchall category, although both

common sense, and professional judgments, acknowledges that there is a tremendous gulf

between the different categories of "sex offenders." However, the law makes no such

distinction and treats a 19 y/o who has a consensual sex with his 16 y/o girlfriend (and

subsequently marry) the same as a serial rapist, the same as an exhibitionist, the same as a

college student who got drunk at a party and briefly grabbed a female's breast, the same

as a serial pedophile, the same as someone who has had one offence in 30 years, the same

as one who has had a dozen rapes in the past year the same as a child killer. They are all

subjected to the same restrictions in parole and probation and in registration. Just as a

person may not receive the death penalty for stealing a chocolate bar from a store as he




                                            17
would if he was a serial killer, the same law should not apply to all so-called "sex

offenders."

        In the past decade, the United States Supreme Court has heard several cases

challenging sex offender registries. Carr v. US. 560 U.S. 438, 130 S. Ct. 2229; Reynolds

v. US. 132 S. Ct. 975; Smith v. Doe 538 U.S. 84, 123 S. Ct. 1140; US. v. Kebodeaux 133
S. Ct. 2496; US. v. Comstock 560 U.S. 126,130 S. Ct. 1949. Throughout these cases, the

following terms have been used interchangeably, without distinction or even accuracy:

sex offenders, sexual predators, child abusers, dangerous sex offenders, child sex

offenders, child kidnappers, sexually dangerous persons, pedophiles, child molesters,

violent sex offenders, sexual abusers of children, persons who, due to a mental illness are

sexually dangerous. The same indiscriminate use can be found in the fifty states, both in

and outside of courtrooms, whereupon Petitioner asks: is an exhibitionist really a

"sexually dangerous person"? Is a teenager having consensual sex with his girlfriend

while on their 8th date "a child molester"? In fact, even two persons convicted of Sexual

Assault may have different offenses yet both be labeled identically as being violent: one

is a brutal rapist the other having consensual sex with a sexually active teenager, yet both

are seen as rapists.

        To make differentiations in sex offenders and thereby     as~ess   requirements and

punishments differently, can be very irritating to those persons on a fanatical vendetta, or

who are prone to rigidly view things as black or white, yes-or-no categories, or who are

alarmists who see sex offenders in every corner.

        Pedophilia and rape are heinous crimes. No one is arguing otherwise. But, to

insist that all of the above are equivalent is to have myopic vision, or to be a fanatic. In



                                            18
fact, sometimes even legally in the original offence an important distinction is made: in

certain instances, exposing oneself is a misdemeanor, not a felony, e.g., Tristan v. State

393 S.W.3d 806; nonetheless, such offences are lumped together with serial pedophiles.

       Furthermore, the restrictions imposed on "sex offenders" by the parole and

probation bureaucracies, as occurred in the present instance, are unquestionably punitive.

In Carr v. US, Reynolds v. US., Smith v. Doe, and US v. Kebodeaux v. Comstock,

supra, there are the usual threadbare platitudes that the restrictions are for the protection

of the public, though it is never explained how, exactly, are they so. For example, how

exactly is not being allowed to express one's religion during holidays a deterrent to

crime? Petitioner does not know the answer and has never been enlightened.

Additionally, in the deliberation of Kebodeaux, supra, it is even mentioned that the

conditions of parole and probation are for the purpose of rehabilitation and that they deter

crime, but how is not being able to be with one's one children a deterrent to crime, and

how is having to ask permission of a parole bureaucrat in order to establish a romantic

relationship rehabilitative? Not being a licensed attorney, Petitioner would love to learn.

       Only someone who has not been listed in a sex offender registry could claim that

there are no punitive consequences. Yet, all of the above, wide-varying "sex offenders"

have to endure the same fate. In fact, the Alaskan Sex Offender Registry Act (SORA)

Smith v. Doe, supra) includes child kidnappers as "sex offenders" even though this

inclusion could apply to parents feuding over custody of their children.

       Incidentally, the Athenian lawgiver, Draco, decreed that stealing a head of

cabbage merited the death penalty (Plutarch, Lives), hence the term "draconian." His

fellow Athenians objected, stating that that was the same punishment for murder. Draco,



                                             19
too, had a rationale worthy of an American court of appeals: he stated that death was the

appropriate punishment for stealing a head of cabbage, but unfortunately Nature had not

allowed for a worse punishment for murderers. That kind of mentality, it seems, is alive

and well when it comes to the present matter.



#9 THE LAW IS UN-CONSTITUTIONAL



       It is universally acknowledged that an accusation, to say nothing of a conviction,

of a sexual offence is highly inflammatory, one which elicits a very strong emotional

reaction. Consequently, is there anyone who is so obtuse as to believe or claim that a

Defendant can obtain a fair trial when the first words that fall out of a prosecutor's mouth

are, "The Defendant is a convicted sex offender"? A jury is thereby strongly prejudiced

against the Defendant before the trial even starts. A fair trial is impossible and is thus a

violation of a fundamental right. Saldana v. State, 70 S.W.3d 873.

       The indictment was Failure to Report a Change of Address. 2RR109-110 The

judge informed the potential jurors during voi dire that the Defendant had a prior

conviction for Sexual Assault 2RR16-17.

       It is a cornerstone of the law that any previous offence should not be presented to

a jury during a trial so that the jurors' evaluation of the evidence not be tainted. There

must be no bias in the jury in order to have a fair trial as guaranteed under the Sixth

Amendment---as well as the due process section of both the Fifth and 14th

Amendments. This is particularly the case when the previous offense is one that is

emotionally explosive, as in a sex case. This case conclusively proves, as possibly no



                                            20
other case could, that the Defendant could absolutely not obtain a fair trial under this law

since he was previously convicted, even though there was a complete lack of hard,

objective, evidence---none, absolutely none---as to his having established another

residence.

       The Defendant noted in the trial that the change in attitude towards him before

and after the information about the Sexual Assault charge was instantly noticeable, and

hostile. This was evident in the voi dire phase 2RR85-86. It was evident in the closing

argument 4RR74, when one juror, for example kept his face averted ninety degrees away

while Defendant spoke. One juror who had been herself a victim of sexual assault began

to cry loudly during the voi dire phase. 2RR95



#10 INSUFFICIENCY OF EVIDENCE



       The evidence was insufficient to support a conviction for failing to register a

change of address as required by the sex offender registration program because the State

failed to prove that Appellant intended to change addresses. Green v. State, 350 S.W.3d
617 (Tex.Crim.App-Houst. [14th Dist], 2011, pet refd); Tex. Code Crim. Pro.

62.055(a). The evidence was insufficient to support a conviction for failing to register a

change of address as required by the sex offender registration program because the State

failed to prove that Appellant had actually changed addresses. Tex. Code Crim. Pro.

62.055(a). The evidence was insufficient to support a conviction for failing to register a

change of address as required by the sex offender registration program because the




                                            21
evidence actually supports that Appellant was m compliance with the registration

requirements. Tex. Code Crim. Pro. 62.055(i).

       It is ironic that some of the Prosecution's own witnesses corroborated the fact

that the Defendant had no residence. The Prosecution tried through verbal legerdemain to

imply that the issue was whether the Defendant was intending to move, but the

indictment reads quite clearly that the Defendant had moved to a new residence and had

not reported the change of address [see item# 5] and Article 62.055 of the Texas Code of

Criminal Procedure is quite clear on this. To this day, Defendant would like to know

where, exactly, did he move to. No objective, hard, evidence was produced to prove the

State's case: there was no lease, no photographs, no DNA, no checks, no bills, no change

of address forms, no landlord, no address. Nothing. The Defendant never truly violated

the law, but he was convicted simply because he was labeled a "sex offender." At no

point did the prosecutor provide an address where the Defendant was supposedly living

in. Furthermore, a car is not a residence; electric power cannot be installed, nor a

refrigerator, bed, or television, or sofa; nor can he receive mail, unless the mailman

chances upon him and tries to chase him down while driving. And the address given by

Mr. Hermosillo turned out to be nonexistent, one that was concocted by him on the spur

ofthe moment 3RR73, 83.

       Insufficiency of evidence was used as the principal argument for appeal by the

court-appointed appeal attorney, even though the Petitioner was forcefully insisting on

citing the same arguments as in this writ. Not surprisingly, the 4th Court of Appeals cited-

--as usual---the Calvinistic Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 61

LeD. 2d 560 for not wanting to overturn the conviction. The Jackson v. Virginia case is



                                            22
constantly being utilized by the various courts of appeal of various states in order to

avoid their responsibility. In the denial, the   4th   Court of Appeals stated that, "Under that

standard, we view all of the evidence in the light most favorable to the verdict whether

any rational trier of fact could have found the essential elements of the offense beyond a

reasonable doubt."

       Yes, by all means, let us review all of the evidence.

       In the Court of first instance, the State's case rested principally on the testimony

of two individuals. Curtis Hermosillo claimed that in mid-December Petitioner lived at a

particular address---which turned out does not exist. Tina Omelas---a habitual criminal

guilty of everything from fraud and theft to shoplifting and murder---claimed that

Petitioner had moved out in mid-November. Now, if one were to look at the

prosecution's evidence, and only at the prosecution's evidence---without even so much as

looking at the cross-examination---then one would, of course, agree that the weight of the

evidence is on the side of the State.

       But, if we also include the cross-examination, the defense witnesses and the

defense's evidence, i.e., if we truly include ALL of the evidence, then it becomes a totally

different matter.

        In regards to Hermosillo, the facts that Petitioner asked the Live Oak police chief

to preserve the tape wherein Petitioner explained to Hermosillo he was homeless, that this

was confirmed by the police chief, Hermosillo's mocking demeanor in Court, that the

Defendant in his opening statement stated he was looking forward to presenting the tape

which was objective proof of his innocence, that it was the prosecutor who first brought

up the tape, and, that the said tape mysteriously "malfunctioned" only for those crucial 15



                                                 23
minutes according to his testimony, then Hermosillo's testimony appears to be rotten,

rotten to the core, as befits a "bad cop."

       And then there is the testimony of Tina Ornelas (or Hernandez) who was, and

remains, a verified sociopath, who committed peljury on the stand, and who admitted that

Petitioner owed her money and had greatly inconvenienced her. Now, a convicted felon's

word is always suspect in any State. Carson v. Gomez, 14 S.W.3d 778, rehearing

overruled, review denied, certiorari denied 121 S. Ct. 807, 531 U.S. 1088, 148 LeD 2d

693. However, if it helps to convict a Defendant, it seems then that the testimony of a

felon is reliable. But, if it helps to exonerate a Defendant, then a felon's testimony is

deemed worthless. Incidentally, this unfair prejudice is similar to a mother's or a wife's

testimony.

        Additionally, in using Jackson v. Virginia as a crutch, the 4th Court of Appeals

arbitrarily discounted the testimony of Petitioner's ex-wife for incomprehensible reasons.

Simon v. State, supra: "Although Simon told Officer Allen that he had separated from

Telly and was living in his car at a parking lot, which also was supported by Telly's

testimony, the jury could have disbelieved that evidence and, instead, believed that

Simon was residing at the residence on Rimwood." In other words, the habitual criminal

must be believed, but the honest citizen should be disbelieved. Anything to affirm the

conviction of a "sex offender."

        Furthermore, there is the matter of non-evidence as evidence: the prosecutor did

not provide any hard, objective, evidence that showed Petitioner living in another

residence: a lease signed by him, a change of address form, utility bills, DNA,

photographs, a moving van contract, a landlord. Nothing.



                                             24
       Lastly, generally speaking, there is an elephant in the [court]room that everyone

evades, is rarely whispered about much less mentioned out loud. Like the proverbial

elephant in the room, everyone knows of it, tiptoes around it, but is afraid to openly

acknowledge its existence: to put it crudely, it is that jurors can be stupid. This statement

may appear as distasteful, as offensive, as vulgar, and so it may be, but it is also

unquestionably true and everyone knows it. Every judge, every lawyer, on many

occasions, has been faced with a verdict that defied all reason, all comprehension, all

evidence, which is why so many attorneys are averse to a jury trial, civil or criminal.

Instead, Courts pretend that the people dragged off the street to serve in the jury are, one

and all, rational, intelligent, and even well versed in the law, whereas experience

occasionally proves otherwise. The irony, of course, is that when one of these same

potential jurors is chanced on the street, that same judge or attorney may denigrate that

person's IQ or rationality. Yet, Jackson v. Virginia, supra, ensures finality with the

assumption that a person, simply by being placed in a jury box will be automatically

improved in logic and rationality and will experience a sharp rise in IQ. Quite simply,

courts of appeal rely on Jackson v. Virginia as an excuse to avoid making difficult

decisions. The instant case before the Court, however, does not require making a difficult

decision at all as to sufficiency of evidence.

       The present case illustrates the above m that Petitioner was convicted on a

scintilla of evidence. There was more than a reasonable doubt present in the case. Indeed,

the dearth of evidence against him underscores the fact that the jury was prejudiced by

announcement of defendant's previous conviction and present legal standing (i.e., being

labeled as a "sex offender").



                                                 25
#11 BILL OF ATTAINDER

       The Constitution bans bills of attainder, whether they are directed against an

individual person or against a group of people (Hamilton, Alexander, The Federalist

Papers (#84), Mentor Books, 1961). The sex offender registration act of Texas, and for

that matter of all the states, achieves that status and, as such, it is un-Constitutional.

Although the law was originally intended as a safeguard for the public, the unintended

consequences have subsequently transformed it into a bill of attainder. Objections to the

law cannot be waved aside simply by stating that the original intent of the law was non-

punitive. The drug thalidomide was never intended to have deleterious effects, but the

undeniable fact is that taking the drug led to birth defects. No one has ever claimed that

the birth defects did not take place, or did not exist, yet persons who defend the sex

offender registrations absurdly claim that the deleterious effects do not exist simply

because the original intent of the law was not punitive.

       The posting the identity and address of individuals who have been labeled "sex

offenders" have resulted in well-documented acts of vandalism against such individuals;

It has also led to de facto segregation into mini-ghettos (Levenson, Jill & Cotter, Leo.

(2005) The impact of sex offender residence restrictions: 1,000 feet from danger or one

step from absurd? International Journal of Offender Therapy and Comparative

Criminology, 49, 168-178; Levenson, Jill & Hem, Andrea. Item # 8. (2007) Sex offender

restrictions: unintended consequences and community reentry. Justice Research and

Policy, 9, 59-73. Item # 9. As such, it is a type of incarceration albeit very mild by

comparison, but incarceration nonetheless. It has also led to restrictions on employment.



                                             26
Petitioner himself has been evicted several times from decent apartments when it became

known through the official website that he was "a registered sex offender," so that he has

had to live in a series of squalid places of residence although he has---not yet---been

forced to live under a bridge, as has happened with some individuals. In a sense, it is a

type of incarceration.

       In the trial, Officer Allen admitted of being aware such occurrences 3RR60-61

and when Petitioner was homeless even the Salvation Army residence for homeless

people would not accept him in the middle of a very cold winter because he was a

registered "sex offender" 3RR60-61. It has also led to social ostracism. This occurs even

though his sole sexual offence was 30 years ago, and even though he "paid his debt to

society," he continues to be punished. Fleming v. Nestor, 363 U.S. 603, 80 S. Ct. 136T

(Justice Douglas dissenting): "By smiting a man day after day with slanderous words, by

taking away his opportunity to earn a living, you can drain the blood from his veins

without even scratching his skin. 'Todays' bill of attainder is broader than the classic

form, and not so tall and sharp. There is mental in place of physical torture and

confiscation oftomorrow's bread and butter instead of yesterday's land and gold. What is

perfectly clear is that hate, fear and prejudice play the same role today, in the destruction

of human rights in America that they did in England when a frenzied mob of lords,

judges, bishops and shoemakers turned the Titus Oates blacklist into a hangman's

record."




                                             27
#12 CONDITIONS OF PROBATION & PAROLE ARE UNCONSTITUTIONAL



       Upon denial of the Petition for Discretionary Review, Defendant had turned

himself in to the local agency of adult supervision. At that point, the staff was not aware

that Defendant was now in their case load. Nonetheless, he was given a set of rules the

following day, February 12, 2013, specifically tailored to sex offenders. [see item # 6]

The offence for which Petitioner was found guilty was a nonsexual offence, yet he was

put on restrictions that are typical of someone convicted of a sex offence. Note that in

Tamez v. State, 534 S.W.2d 686; Johnson v. State, 672 S.W.2d 621; US. v. Mills, 959 F.
2d 516 and Simpson v. State 772 S.W.2d 276 the higher Courts in Texas have ordained

that conditions of probation must be specifically relevant to the offence.

       When he was placed on parole in January 2014, he was given identically harsh

restrictions and was furthermore placed on an ankle monitor, so that someone aware of

his conditions and of his monitor would have concluded that he was an extremely

dangerous criminal, a serial killer perhaps, instead of being guilty of a victimless,

administrative, bureaucratic offence, akin to the tearing off of the tag from a mattress.

       And regardless of his present circumstances now, this issue must be addressed.

First, as happened before, the same restrictions can be arbitrarily imposed at any time, for

any reason (and only someone who has been under the thumb of parole officers or

probation officers can attest to their self-righteous arrogance). Secondly, if and when he

is placed back on parole, he will have the same restrictions as before due to his being "a

convicted sex offender." And since his sentence has already expired halfway, it is

beneficial to deal with the topic now instead of waiting for the imposition of the



                                             28
restrictions; since the courts move at a glacial pace his sentence would be finished by the

time that the Court of Appeals, or the Criminal Court of Appeals (or, conceivably, even

the trial Court) came to a decision on the matter.

       Among the requirements were the following:

       K. Defendant may not establish a romantic relationship without the approval of

the Probation Officer (PO).

       U. Abide by all "Holiday Notice" rules. These were verbally explained to the

Defendant to be a prohibition against displaying religious ornaments and signs which

could be visible from outside the home. Presumably, signs stating "Jesus has Risen," or,

"Happy Easter" during Easter, and "Merry Christmas," or "Peace on Earth" during

December would simply be too attractive to children, who would then gravitate in droves

to the sex offender's home, thereby becoming potential victims.

       I (a) Defendant may not own a computer which does not have internet access. The

irony, of course, is that a computer not having internet access has no access to internet

pornographic sites. Likewise, Defendant may not use a public library's computer, even

though, again ironically, they are blocked from such similar sites.

       Said restrictions violate Defendant's constitutional right of freedom of religious

expression and worship, freedom of assembly and, freedom of the press, all found in the

First Amendment of the United States Constitution.

       Approximately a week afterwards Parole Officer Franco Olvera went to

Defendant's apartment, did not find him there at the time, called him, and ultimately

ordered him to return from Walmart, where Defendant had been grocery shopping, and

meet him at his residence. Upon entering and doing a thorough inspection of the



                                             29
premises, Mr. Olvera concluded that defendant was not living there. This conclusion was

based on (a) there was dirt in places inside the apartment (b) there were few groceries and

eating utensils (c) there were cobwebs inside the bathtub. When pressed for an answer,

Defendant admitted that he had been shopping for food and plastic utensils that had run

out, that he usually ate at fast food places that had "dollar menus." He also admitted to

babysitting his biological children when they returned from school and helping them with

their homework (they are straight-A students) while their mother worked and attended

college, as well as instilling in them respect for their mother and their teachers. In

exchange, defendant could take a hot shower and have a snack in their home, since his

own shower was defective and had not been repaired by the landlord despite repeated

requests.

       At this point, it must be mentioned that Petitioner lived in a "dump." Exceedingly

few landlords will rent to sex offenders to the point that some are even forced out to be

homeless and to live under bridges, or, just simply decide to disappear and go

underground, whereupon they lead a relatively normal life. Those landlords that do rent

almost always do so in disreputable neighborhoods, sometimes in decrepit dwellings. In a

sense, "sex offenders" are relegated to mini-ghettos. Items # 14 & 15 are pictures of

where the Petitoner was living and evicted from once it became known of his legal status

through the registry. Items# 16 & 17 are pictures of where he has/is being forced to live.

       Approximately on March 6, 2013, Petitioner was summoned to the PO's office. A

report had been forwarded to the Court in the interim of which Defendant was not

informed and, therefore, could not give his version of the visit. In retaliation for not




                                            30
having enough grocenes at home, having a dirty apartment and taking showers

elsewhere, additional, harsh, penalties were imposed, to wit, [see item # 7]

       ---prohibition against having any contact with his biological children,

       ---attend a "sex offender treatment program," even though for many years he

attended said program while on parole,

       ---periodically submit to polygraph examinations,

       ---avoid places where children might congregate,

       This could be considered to be a violation of the much neglected 9th

Amendment to the United States Constitution, an amendment which, paradoxically, is

often overlooked in legal matters precisely because it is not specific in enumerating

Constitutional rights, which in this particular instance could be construed as the right to

maintain familial integrity (although there are other interpretations; cf. Randy Barnett,

"The Ninth Amendment: It Means What It Says," Texas Law Review, 85, 2006).

       Petitioner has tried very hard to be a productive, beneficial, influence in his

children's lives, particularly in their schoolwork, and they are one of the few joys that are

left to him. Furthermore, said restriction penalized the children, who found the sudden

separation to be traumatic; not only was such a separation detrimental to their emotional

state of mind, but it was also detrimental from a scholastic standpoint (the punitive aspect

of sex offender registration on "sex offenders"' families is a known fact: Levenson, Jill &

Tewksbury, Richard. (2007) Collateral damage: family members of registered sex

offenders. American Journal of Criminal Justice, 34, 54-68; item# 11). Incidentally, an

automatic investigation of the children by the Child Protective Services was instituted,

thanks to Mr. Olvera. The caseworker, Nadene Long, found no evidence of neglect or



                                             31
abuse; instead, she found the children to be highly intelligent and healthy, highly

motivated towards school and respectful of parents and teachers, and aware of what

measures to take in case of emergencies. She considered the referral to have been a waste

of her time. It is difficult to reconcile the rationale for this separation of children from

their father as a result of the father not having enough groceries in his apartment at the

time, or having cobwebs in his bathtub. Not to mention irrelevant to the original charge

of failure to register.

        As to the polygraph, two points need be made. One, it is an obvious violation of

the 5th Amendment to the United States Constitution, against self-incrimination. Two,

on the other hand, the results of a polygraph examination can be, and have been, used

punitively by the State in order to incarcerate a person (Marcum v. State, 983 S.W.2d 762;

Leonard v. State, 385 S.W.3d 570). Four, proof that the polygraph's intent is simply

punitive and judicial is the fact that no therapist is hired by the State who does not agree

to include the mandatory polygraph as part of its "therapy," even though there is a wide

plethora of types of therapies. Lastly, polygraphs are notoriously unreliable.

        In regards to the rule of avoiding places where children might congregate, the

regulation is absurdly vague since children can be found in the sidewalks, in the malls, in

the parks, in the libraries, in downtown, in movies, in McDonald's, in Wendy's, in Pizza

Hut, in museums, in theaters, in Whataburger, in Taco Cabana, in pet stores, in clothing

shops, in ice cream shops, in yogurt shops, in Starbucks, in planetariums, in Sea World,

in Six Flags, in lakes, in football games, in baseball games, in hockey games, in

basketball games, in sport stores, etc. Ironically, the only place where children would not




                                             32
be found would be in stripper clubs and shops that sell pornography, neither place being

of interest or intent to patronize by Petitioner.

        Lastly, Petitioner has a long history of carrying out scientific research and of

involvement in literary endeavors [see item # 10]. To this end, he requires the use of

computers, which are ubiquitous and almost mandatory for these purposes: e-mails and

submissions to journal and book publishers, for example. Also, the computer is also used

for storing information, collating, and as a document creation. Restriction of use would

violate his 1st Amendment right. Furthermore, restriction on the use of computers

hobbled Defendant in the preparation of the original writ, in so far as he was unable to

obtain legal documents, ask legal opinions, thereby violating his rights under the 5th, 6th

and 14th Amendments.

        In January 2014, Petitioner was placed on parole. He received the same

restrictions as those above with the additional increase in: (1) inability to attend church

services due to mandatory "lockdown" during weekends, thereby violating his

Constitutional right to religious worship (2) he was placed on ankle monitor and his

movements restricted and monitored (3) he was forbidden to enter libraries, bookstores

and movie theaters, thereby violating the   1st   Amendment. Furthermore, he was forbidden

to see movies in movie theaters at any time, again violating his     1st   Amendment rights.

Objections were arrogantly ignored by the parole bureaucrats, as usual.

        Even should Petitioner find himself not on parole or probation, this ground is still

applicable in this writ since he can have those conditions imposed on him on any future

instance of probation and/or parole.




                                               33
#13 CRUEL AND UNUSUAL PUNISHMENT



       The standard for the     8th   Amendment prohibition against cruel and unusual

punishment is twofold: (1) either a punishment was considered cruel and unusual at the

time of the Bill of Rights compilation, or, (2) it is inconsistent with modem day

standards. Ford v. Wainwright, 477 U.S. 399, 405, 106 S. Ct. 2595, 91 Le D 2d 335.

Petitioner believes that both instances apply here.

       At cursory glance, it may seem strange to claim that Petitioner received cruel and

unusual punishment in this case. However, going to prison for two years for supposedly

having changed addresses without notification for three weeks is, indeed, cruel and

unusual punishment. There was no one victimized; there was no loss of money, no

embezzlement, no counterfeiting; no arson; there was no loss of property or damage to

property; there were no drugs involved, no use, transportation, selling, or manufacturing.

Furthermore, at no point did the Petitioner try to drop under the radar and go

underground, which would have been easy; he tried to keep to the law by contacting

Officer Allen; instead of being given kudos for trying to keep to the letter of the law, at a

stressful period in his life, he was instead arrested and charged with a felony.

       Additionally, although it may furthermore appear to the uninitiated that being on

probation is a mild form of punishment, it can be seen from the above that the special

harsh restrictions imposed on "sex offenders" are actually cruel and unusual punishment.

Practically every one of the Constitutional rights in the Bill of Rights has been negated

here. Incarcerated prisoners have a greater degree of protection of their Constitutional

rights than the Petitioner had during probation or parole! No matter how the State spins it,



                                             34
either in the form of a parole bureaucrat, or of counsel for the State, being deprived of so

many Constitutional rights is cruel and unusual punishment.

       The sex offender registry law is conducive to cruel and unusual punishment on

three levels. On one level, the range of punishment is excessive for what is, as has been

stated so many times in this petition, for all intents and purpose, an administrative,

victimless crime. This is particularly so if the period of non-registration is a matter of

days or weeks and not years.

       On a second level, the registry law serves as a peg for attaching other, additional

laws that are themselves most certainly punitive in that they restrict a person's liberty

more and more by increments. Using the registry as a basis, local and state government

entities have passed laws stating that anyone found in those registries may not rent

domiciles, may not enter certain tax-supported public properties, live in certain

neighborhoods, utilize certain public services, etc. (Petitioner, for example, was fined in

2012 for picking up his son from a swimming pool after swimming lessons because of a

Live Oak municipal law). At times it seems as if communities are in a competition as to

which one will be the most innovative or pass the more restrictions. For all intents and

purpose they are bills of attainder attached to a sex offender registry bill of attainder. As

usual, these additional laws are passed with a preamble that they are for the purpose of

ensuring public safety, but the effect is indisputably punitive and, if honestly admitted,

were also intended that way. The thalidomide birth defects did take place.

        Just as a member of an audience will cringe at watching a Chinese contortionist,

so has Petitioner cringed at reading the elaborate verbal contortions to deny ex post facto

status to sex offender registries, e.g., Smith v. Doe, supra; Reynolds v. U S. Writing a



                                             35
concurring opinion, Justice Souter in the former nevertheless cites his misgivings: "The

fact that the Act uses past crime as the touchstone, probably sweeping in a significant

number of people who pose no real threat to the community, serves to feed suspicion that

something more than regulation of safety is going on; when a legislature uses prior

convictions to impose burdens that outpace the law's stated civil aims, there is room for

serious argument that the ulterior purpose is to revisit past crimes, not prevent future

ones." Petitioner would suggest that if there is any question as to the real punitive basis

for sex offender registries---not to mention all the other legal restrictions pegged on to the

SORAs---then one only has to listen to the hatred in the voices of those persons

introducing, or supporting, said legislations. And the Court should furthermore consider

the following: Statute 103.001 was enacted to give a financial compensation for those

wrongly convicted of a crime; among its provisions is a separate one that allows financial

compensation for those who, because of a wrongful conviction, have had to report to a

sex offender registry, which begs the question: if being in a sex offender registry is not

punitive then why did the State legislature legislate financial compensation? The answer

is obvious: because being in such a registry is punitive.

       Incidentally, someone with verbal virtuosity could easily form a preamble to a

law that amputates a jaywalker's legs, or cuts off a thief s hands, and make it sound as if

the law was not punitive, but simply for the protection of the public.

       Another question that demands an answer is: if the safety of the public is really

the issue, why are there no registries for convicted thieves, or convicted murderers?

Indeed, how is a statutory "rapist" or an exhibitionist more dangerous than a murderer?




                                             36
       On the third level is the matter of having his Constitutional rights being thrown

out the window through the conditions of parole and probation. How is being prohibited

from being with his own children not cruel and unusual punishment? Again, not being a

licensed attorney, Petitioner would dearly love to learn.



CONCLUSION

       To reiterate the obvious, (true) sexual molestation of a child, and rape of an adult,

are both heinous crimes that must be punished and should be punished harshly. No one is

arguing otherwise. But frequently, what passes as "sex offenders" are persons who have

not committed either offense, yet are treated and classified as if they had.

       Additionally, granted that the above offenses occur, no one can deny that the

country has gone through a hysteria in regards to sex offenses, said hysteria exacerbated

by the mass media, particularly whenever a particularly lurid offence occurs, so that

rational thinking has dissipated in this climate over this topic (Mary Pride, The Child

Abuse Industry, Crossway Books, 1986).

       Again, this case conclusively illustrates, as probably few others could, that being

announced to the jury at the very beginning of a trial as a "sex offender" guarantees a

guilty verdict---regardless of the lack of evidence. "Sentence first---verdict afterwards,"

is the motto in the courtroom in Alice in Wonderland and should be formally appended to

this law. All a prosecutor has to do in order to ensure a conviction is utter three words:

"convicted sex offender." This flaw is inherent in the law itself, by denying the

Defendant a fair trial and is, therefore, ipso facto, un-Constitutional. "Society wins not

only when the guilty are convicted but when criminal trials are fair; our system of the



                                             37
administration of justice suffers when any accused          IS   treated unfairly." Brady v.

Maryland, 373, U.S. 83, 83 S. Ct. 1194.

       Then, the question of finality comes into play here as well. In regards to habeas

corpus, for example, the matter of exhausted and unexhausted claims, as well as "mixed .

petitions, was ultimately resolved with the principal concern of the Courts achieving

finality. Coleman v. Thompson, 501 U.S. 722, Ill s. Ct. 2546. Likewise, AEDPA was

instituted for the purpose of finality. Doe v. Menefee, 391 F.3d 147. And, similarly, a

defendant cannot be retried for the same offense that an appeal court has vacated and

remanded due to insufficiency of evidence, again, for the sake of achieving finality.

Greene v. Massey,_437 U. S. 19, 98 S .Ct. 2151. But, for so-called "sex offenders" there

is no finality. The punishments keep coming and coming in new and novel ways, long

after the original law was passed and time served. Every convicted "sex offender" is

Sisyphus.

       Lastly, well-documented instances of vigilante acts have occurred from time to

time against persons who were found to be living in a community, as a result of there

being a sex offender registry, and that is on top of numerous local bills of attainder.

       As a result, thousands of individuals who have been labeled as a "sex offender"

and who paid their debt to society, have made the rational choice to go underground and

assume a different identity since they feel that society has made living a normal law-

abiding life to be an impossibility. And why should they not do so? It is so simple. By

taking a few elementary precautions and assuming a new identity, a person does not have

to live under a bridge exposed to the elements, or live in a dump where he will be forever

subject to persecution by all and sundry. To conform to what is demanded is simply



                                             38
absurd, a no-win scenario. In this regard, it is amusing, in a perverse way, to read the

interpretations as to why so many thousands have "disappeared" when the high courts

have discussed SORAs, e.g., in Carr v. US., supra; Reynolds v. U S., supra; U S. v.

Kebodeaux, supra. The implied reason by the justices has been simply delusional as to

why they dropped out of sight: that they have done so in order to commit additional

crimes---as if being in a registry somehow eliminates the impulse to commit a crime.

Those defenders of registries have the delusional fantasy that "sex offenders" who have

avoided registration are now lurking around comers and in shadows everywhere looking

for victims. In reality, they are now living ordinary, mundane, boring, law-abiding lives.

Finally.

           And, in the end, Petitioner is faced with the uncomfortable question: why, indeed,

should he not also simply go underground, disappear, and thereby lead a normal, stress-

free, mundane otherwise law-abiding life? It would be so easy. The truth of the matter is

that, try as he might, he cannot think of a good, rational reason.



           WHEREFORE, PREMISES CONSIDERED, Petitioner prays for relief from the

Court. Specifically, Petitioner asks the Court to: (1) void and nullify his conviction (2)

declare the law to be un-Constitutional and thereby null and void it (3) reform the Grand

Jury process (4) limit the prosecution's voi dire questioning in all future trials for all

Defendants, and, (5) declare the special conditions of parole and probation that pertain to

all "sex offenders" to be un-Constitutional and thereby null and void them (6) order that

Petitioner not have to register in the sex offender registry.




                                               39
                               I certify that the above is an accurate and correct version of the facts and that a

                  copy has been sent to the State via regular mail.




                                                                              211 E. Elmira Apt #9

                                                                              San Antonio, Texas 78212




                  Date:     Marc~%015




  ~   •'" '"•
   ......... ,'(/"'~,...          C. CARREON               ·.


I
f$;9:(··
     ··..~,'l-oa Notary Public, State of Texas             11

; t                j i     My Commission Exptres
l- .. •           ...;:
 ...,.~lir,;,;.~:.t
      '''""'''
   \..••··--;---~····              -
                            December 09 , 2015
                           .........    ...........~--~..-.~




                                                                     40
    SECONDARY APPENDIX




(




            41
Re: appeal (2110-cr-2132)                                                           Page 1 of2



   From:    Dayna Jones 
     To:    countnomis 
 Subject:   Re: appeal (2110-cr-2132)
    Date:   Man, Jan 30, 2012 7:30pm


 Armando, I filed the motion for an extension today. I am in trial all this week
 but I will discuss the issues you raised in your email when I have time. I will
 tell you that I do not think your preserved the constitutional issues for
 appeal.

 Talk to you soon,
 Dayna

 Sent from my iPhone

 On Jan 30, 2012,
 at 2:44 PM, countnomis@aol.com wrote:

 > Hello.
 >
 > First, a friendly
 reminder that Feb. 2 is the deadline and that you were going to ask for an
 extension.
 >
 > A good friend of mine who is an attorney, though not a
 criminal attorney, suggested something which I am doubtful of, but I promised
 her to pass it on. She believes that the law itself can be challenged
 Constitutionally on the basis that it makes no provision as to categories of
 "sex offenders." It lumps together an 18 y/o who had consensual sex with his
 girlfiend along with a habitual child rapist/killer together with someone who
 was drunk and urinated in a secluded spot and was seen and tagged as an
 exhibitionist along with a habitual rapist. I, personally, do not see the
 Constitutional basis for such a challenge. However, I can see how the original
 term of "sexual assault" is a misnomer when the sex was described as consensual
 between myself and a teenage girl 28 years ago and could conceivably be brought
 into play. Your thoughts?
 >
 > In regards to the transcript:
 >
 > (a) I f
 memory serves, I believe that there is a sentence or two that is missing in
 Officer Hermosillo's testimony, specifically in Volume 3, pp.76-77. Could we ask
 the reporter to check on this?
 >
 > (b) It is unfortunate that the transcript
 does not record tone of voice, inflection, or even quote (when quoting someone).
 My blundering attempt at voi dire was particularly painful to relive; my only
 consolation is that it would not have made any difference anyway. Once the magic
 words were uttered: "sex offender" and "sexual assault," it was all over.
 >
 >
 (c) In regards to this last point, in Volume 2, p. 85, lines 3-16, I mention the
 obvious hostility that the pool of jurors showed once those words were uttered.
 Do notice that when I asked a few questions I had difficulty in having anyone
 answer at first. Another matter re voi dire is that in p.95, this was when one
 of the jurors started sobbing, which further poisoned the well. Even though it
 is not on the record, I would still want to have it mentioned.
 >
 > (d) During
 closing argument, in Volume 4, I again bring up the matter of hostility based on
 observable body language. I did not specify that there was one particular juror
 who looked away with arms crossed throughout my closing argument, but as with
 the crier, I would like to nevertheless mention it in the brief. One more thing:
 if memory serves again, there is a sentence missing in page 74. along lines




https://mail.aol.com/webmail-std/en-us/PrintMessage                                  3/20/2015
Re: appeal (2110-cr-2132)                                                           Page 2 of2


 16-18.
 >
 > Something I ornrnitted in my previous letter as to the basis of the
 appeal, simply because it was obvious, is that the State did not prove its case
 that I had actually established a residence elsewhere. Obviously, I wish this to
 be brought up.
 >
 > Thank you for your attention. Hoping to hear from you
 soon, I remain,
 >
 > Yours truly,
 >
 > Armando Simon
 >
 > PS BTW, and
 this has nothing to do with the appeal in my case, I carne across a couple of
 articles that i found fascinating and which I am forwarding to you because they
 happen to deal with your line of work, albeit indirectly. I think that you will
 find them absorbing whenever you get around to look them over.
 >
 
 > 




https://mail.aol.com/webmail-std/en-us/PrintMessage                                  3/20/2015
Fwd: Appeal Draft                                                                                        Page 1 of2



         From: Dayna Jones 
           To: Count Nomis 
      Subject: Fwd: Appeal Draft
         Date: Tue, Mar 10, 2015 4:41 pm
 Attachments: Appeai.Draft.March.20.2012.pdf (142K)

 I am forwarding you the emails that I can see on this issue with my explanations on why Mr. Tocci and I would
 not put them in an appeal. .. the error was not properly preserved in the trial record by you or you wanted things
 raised in the appeal that we thought were frivolous and would lose credibility when we had good issues to
 argue.

 -Dayna
 ---------- Forwarded message ----------
 From: Dayna Jones
 Date: Tue, Mar 20, 2012 at 2:55 PM
 Subject: Appeal Draft
 To: countnomis@aol.com


 Armando,
 Attached is a ROUGH draft of your appeal. It is due April 3rd.
 Although you did do a fairly good job representing yourself, there are a few issues that I need to address with
 you and explain why all the issues you would like to raise will not and cannot be raised.
 1. The issue of the prosecutor bringing up the facts of your previous case: You did not object when it was
 brought up. I also do not see in the record that any judge ruled on your motion in limine, however a motion in
 limine is virtually meaningless unless you properly object and raise the issue during the trial. You did not do
 this. If you don't object at the proper time, you waive the issue for appeal.
 2. Prosecutor brought up details of prior case: Although it was a good motion for a mistrial, you failed to object
 to a document that the State introduced into evidence with details of the previous conviction i.e. the document
 said the girls age, etc. Because that evidence was before the jury AND because you did not object, the issue
 was waived.
 3. No direct Evidence -this issue is called a "sufficiency of the evidence complain" and I am raising this issue
 on your behalf.
 4. Attacking the Texas approach to grand juries: you failed to raise this issue pre-trial and now you cannot
 raise it on appeal.
 5. Officer Hermosillo's testimony should be thrown out: This should have been addressed pre-trial and at the
 time that he tstified. You waived this issue on appeal by not properly raising it at the trial level.
 6. Excessive punishment: Considering you received probation, an 8th amendment excessive punishment
 argument is not valid on appeal. Much of the research on this issue that I have done shows that many men
 who went to trial and were convicted of the same offense received prison sentences.

 Your other issues labeled A-C in your letter are also not valid to raise on appeal because they were not
 properly preserved in the trial court.

 I have raised 3 issues all relating to the issue of whether the evidence was sufficient to prove you committed
 the alleged crime. In order to violate the change of address requirements, the state had to prove you 1. were
 required to register (which they did) and 2. that you failed to report 7 days before your intended move or 7 days
 after moving. The law also provides that someone who is homeless must only report once every 30 days and it
 also provides for people who do not actually move to an intended residence on an anticipated day are required
 to report only weekly. Neither of these provisions require in person. Thus the state did not prove that you
 intended to move on any particular date and therefore you did not fail to report 7 days prior. I also do not think
 they proved you actually changed addresses. Finally, I think you were in compliance with the reporting
 requirements for homeless people.

 However, where I think we still may lose is the fact that after leaving the residence were you required to report
 in person to state that you were homeless? And then you only had to report monthly after that? I think the law
 is not exactly clear and will be left to the court's interpretation.




https://rnail.aol.com/webrnail-std/en-us/PrintMessage                                                     3/20/2015
Fwd: Appeal Draft                                                                                       Page 2 of2


 Again, the draft is rough and needs fine tuning, but I wanted to give you time to look over the issues raised
 before it gets filed on April 3.

 Thanks,

 Dayna


 Dayna L. Jones
 Law Offices of Dayna L. Jones
 206 E. Locust Street
 San Antonio, Texas 78212
 (210) 255-8525- Office
 (210) 212-2178- Fax
 www.jonesdefense.com
 www.sanantoniocriminallawyersblog.com

 **NOTICE**
 The information contained in this communication is a transmission from the Law Office of Dayna L. Jones, and
 is information protected by the attorney/client and/or attorney/work product privilege. It, along with any
 attachments hereto, is also covered by the Electronic communications Privacy Act, 18 U.S.C. Sections 2510-
 2512.
 The Texas Bar Disciplinary Rules requires all Texas lawyers to notify all recipients of e-mail that: (1) e-mail
 communications are not a secure method of communication; (2) any e-mail that is sent to you or by you may be
 copied and held by various computers through which it passes as it goes from sender to recipient; (3) a person
 not participating in our communication may intercept our communications by improperly gaining access your
 computer or even some computer not connected to either of us through which the e-mail passes.
 **END OF NOTICE**                                                                            .




 Dayna L. Jones
 Law Offices of Dayna L. Jones
 1800 McCullough Avenue
 San Antonio, Texas 78212
 (21 0) 255-8525 - Office
 (210) 223-3248- Fax
 www. jonesdefense. com
 www.sanantoniocriminallawyersblog.com

 **NOTICE**
 The information contained in this communication is a transmission from the Law Office of Dayna L. Jones, and
 is information protected by the attorney/client and/or attorney/work product privilege. It, along with any
 attachments hereto, is also covered by the Electronic communications Privacy Act, 18 U.S.C. Sections 2510-
 2512.
 The Texas Bar Disciplinary Rules requires all Texas lawyers to notify all recipients of e-mail that: (1) e-mail
 communications are not a secure method of communication; (2) any e-mail that is sent to you or by you may be
 copied and held by various computers through which it passes as it goes from sender to recipient; (3) a person
 not participating in our communication may intercept our communications by improperly gaining access your
 computer or even some computer not connected to either of us through which the e-mail passes.
 **END OF NOTICE**




https://rnail.aol.cornlwebrnail-std/en-us/PrintMessage                                                   3/20/2015
    f\\n-%'"'.~)-.
_J   ~~~,;\
    '~.~;.-...,~
                     .. --------- -----------· - -- --.···-··--------·------·---·--·-··-------·-·---- ··--·------------------·····-·-· ·------· ----···------ ····-
        \~®,                            Liv·e ()ak Police I)epartrnent
-        -~
       Pouc"\,                                                                                                  L

                         802'2 c':>hin ()uk Dcive ., Liv(~ Oak. Texas 782:Y) ,.. ('2!0) 945-1700                                   c   \x,ww.liveoakLx.ncL




              January 27, 2010

              Armando Simon

              9515 Flaming Run

              Helotes, Texas 78203



              Mr. Simon:

                       I had received your letter of complaint from Chief Echols and have conducted an investigation
              into the incident. The Live Oak Police Department considers all complaints of officer misconduct a serious
              matter and they are thoroughly investigated. The findings of the investigation are stated below.

                        The officer observed a vehicle being operated with a defective headlamp which is probable cause
              for the traffic stop. Upon contacting and identifying you as the driver and running your driver's license it
              was discovered that you are a registered sex offender. After you were unable to provide a current
              address the officer continued the investigation in an attempt to make certain that you were meeting your
              obligation to provide a change of address as directed by law. The officer also wished to check the welfare
              of the children in your vehicle. Your daughter was asked who you were. When the officer was told you
              were her father no further questions were asked of her.

                     During the traffic stop and investigation you were detained a total of 18 minutes and 45 seconds. I
            believe this to be a reasonable time for the stop and investigation. You were then issued a warning
            requiring no payment of fine or court action for Defective Headlamp and released.

                   Your subsequent arrest that evening was obviously due to you not making proper notification of
            address change to the agency you are required to report to. The arrest had nothing to do with the fact that
            you were stopped by a Live Oak Police Officer.

                     After a review and investigation into this incident, I find no wrong doing on the part of the officer.
            This investigation has been completed and closed. No further action will be taken by the department on
            this matter.



                        Respectfully,


                          ;~#~
                        Lieutenant Matt Malone

                        Patrol Division Commander